Order affirmed, without costs. We agree with the Appellate Division that petitioner was separated from service, that is, “ dropped from the rolls ” of the Police Department, solely because of his resignation. It was, as the Appellate Division noted, petitioner’s right not to resign and to compel a trial of any pending charges. If, as he claims, he was fraudulently induced to resign, he may apply to respondent Police Commissioner to withdraw his resignation and on such an application the circumstances of the resignation and the merits of the charges then pending against him may be inquired into. No opinion.
Concur: Chief Judge Conway and Judges Desmond, Dye, Fuld, Froessel, Van Voorhis and Burke.